Exhibit 10.22

 

RESIGNATION AGREEMENT

 

THIS RESIGNATION AGREEMENT (this “Agreement”) is made, entered into, and
effective as of February 27, 2004 (the “Resignation Date”), by and between
Apogee Enterprises, Inc. (the “Company”), a Minnesota corporation, and Larry D.
Stordahl (the “Executive”).

 

WITNESSETH:

 

WHEREAS, prior to the Resignation Date, Executive was employed as an Executive
Vice President of the Company and as interim President of Viratec Thin Films,
Inc. (“Viratec”), a wholly-owned subsidiary of the Company;

 

WHEREAS, effective on the Resignation Date, Executive resigned as an employee of
the Company and Viratec, and from any and all offices of the Company, and any
other position, office, or directorship of any other entity for which Executive
was serving at the request of the Company; and

 

WHEREAS, the Company accepts Executive’s resignation effective as of the
Resignation Date; and

 

WHEREAS, the Company and Executive desire to set forth the payments and benefits
that Executive will be entitled to receive from the Company in connection with
his resignation from employment with the Company and Viratec; and

 

WHEREAS, the Company and Executive wish to resolve, settle, and/or compromise
certain matters, claims, and issues between them, including, without limitation,
Executive’s resignation from the offices he held and from his employment with
the Company and Viratec.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:

 

1. Resignation. Executive hereby resigns, effective on the Resignation Date, his
employment with the Company and its subsidiaries and related or affiliated
companies, and his position as an Executive Vice President of the Company and
his position as interim President of Viratec. Executive further resigns,
effective on the Resignation Date, (a) from all offices of the Company to which
he has been elected by the Board of Directors of the Company (or to which he has
otherwise been appointed), (b) from all offices of any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company, (c)
from all administrative, fiduciary, or other positions he may hold with respect
to arrangements or plans for, of, or relating to the Company, and (d) from any
other directorship, office, or position of any corporation, partnership, joint
venture, trust, or other enterprise (each, an “Other Entity”) insofar as
Executive is serving in the directorship, office, or position of the Other
Entity at the request of the Company. The Company hereby consents to and accepts
said resignations.

 



--------------------------------------------------------------------------------

2. Payments and Benefits. As consideration for Executive’s promises and
obligations under this Agreement, including, but not limited to, Executive’s
release of any and all claims against the Company as provided in paragraph 4,
the Company agrees as follows:

 

a. Separation Payment. As a separation payment, the Company shall pay Executive
an amount equal to two hundred sixty-nine thousand and three hundred dollars
($269,300.00). This amount shall be paid to Executive in substantially equal
bi-weekly installments on the Company’s regularly scheduled pay days, commencing
on or about March 11, 2004 and terminating on or about December 24, 2004.

 

b. COBRA Payment. The Company shall pay Executive an amount equal to nine
thousand five hundred and four dollars ($9,504.00) to compensate him for COBRA
payments. This amount shall be paid to Executive in one (1) lump sum payable
within thirty (30) days after Executive has returned this signed Agreement to
the Company.

 

c. Partnership Plan. During his employment with the Company, Executive was a
participant in the Amended and Restated 1987 Apogee Enterprises, Inc.
Partnership Plan (as amended to date, the “Partnership Plan”). Six thousand
three hundred ninety-four (6,394) “Pool B” shares allocated to Executive
pursuant to the Partnership Plan are scheduled to vest in May 2004. These “Pool
B” shares shall be deemed forfeited on the Resignation Date under the terms of
the Partnership Plan and Executive shall be paid in cash, in one (1) lump sum
payable within thirty (30) days after Executive has returned this signed
Agreement to the Company, an amount equal to the net value of the aggregate of
(x) the Formula Price (as defined below) as of the Resignation Date, multiplied
by (y) the number of such “Pool B” shares, less any income or other tax
withholdings required to be made by the Company in connection with such payment.

 

d. Stock Options. During his employment with the Company, Executive was granted
options to purchase shares of Apogee Common Stock pursuant to certain Stock
Option Agreements and the terms of the Apogee Enterprises, Inc. 2002 Omnibus
Stock Incentive Plan, or such other applicable plan as may have been in effect
from time-to-time (the “Stock Incentive Plan”). Executive has been granted
twenty thousand eight hundred nineteen (20,819) options that would have vested
in April 2004, but for Executive’s resignation. Such options shall terminate on
the Resignation Date, and Executive shall be paid in cash, in one (1) lump sum
payable within thirty (30) days after Executive has returned this signed
Agreement to the Company, an amount equal to the difference between the Formula
Price (as defined below) as of the Resignation Date, and the exercise price for
all shares subject to such options which have an exercise price less than the
Formula Price, multiplied by the number of such shares, less any income or other
tax withholdings required to be made by the Company in connection with such
payment.

 

e. Outplacement. The Company shall provide Executive with outplacement
assistance through a mutually agreed upon provider. The maximum amount the
Company shall pay for outplacement assistance is ten thousand dollars
($10,000.00), and any and all payments for outplacement assistance shall be made
by the Company directly to the provider, following the Company’s receipt of
appropriate documentation.

 

f. Financial and Legal Services. The Company shall reimburse Executive for
financial and legal services incurred by him during calendar year 2004 in the
maximum

 

2



--------------------------------------------------------------------------------

amount of two thousand dollars ($2,000.00), and any such reimbursement shall be
made by the Company to Executive within thirty (30) days of the Company’s
receipt of appropriate documentation.

 

g. Company Benefit Plans and Executive’s Eligibility, Rights, and Obligations
Thereunder. Executive’s post-resignation eligibility for and rights and
obligations with respect to any employee benefit as a past employee of the
Company under the Company’s retirement and welfare benefits plans (including,
but not limited to, the Partnership Plan, the Stock Incentive Plan, the Apogee
Enterprises, Inc. Supplemental Executive Retirement Plan, and the Executive
Supplemental Plan (i.e., the Restoration Plan)), other than as explicitly
modified by this Agreement, shall be as set forth in the respective plan
documents, and shall be based on his employment termination on the Resignation
Date, and his entitlement to the benefits for the period of his participation
therein, and his rights and obligations thereunder, shall be determined pursuant
to the express written terms and conditions thereof.

 

h. Formula Price. As used in this paragraph 2, “Formula Price” shall mean the
average closing price of one (1) share of Apogee Common Stock as reported on the
NASDAQ National Market for the twenty (20) business days immediately preceding
the Resignation Date.

 

i. Withholding. The Company shall withhold such amounts from the payments
described in this paragraph 2 as are required by applicable tax or other law.

 

3. Confidential Information; Return of Company Property.

 

a. Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, or use
any trade secrets or confidential business and technical information of the
Company or its customers or vendors, regardless of when or how Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing, and servicing
methods and business techniques, training, service, and business manuals,
promotional materials, training courses, and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information, and other business
information. Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory, and whether compiled by the
Company and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive after the Resignation Date shall constitute a
misappropriation of the Company’s trade secrets.

 

b. Executive agrees to return to the Company, in good condition, all property of
the Company, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in subparagraph 3.a of this paragraph
3. In the event that such items are not so returned, the Company will have the
right to charge Executive for all reasonable damages, costs, attorneys’

 

3



--------------------------------------------------------------------------------

fees, and other expenses incurred in searching for, taking, removing, and/or
recovering such property.

 

4. Release by Executive.

 

a. Executive for himself and his dependents, successors, assigns, heirs,
executors, and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remisses, and forever discharges the Company
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which Executive now has or
may have had for, upon, or by reason of any cause whatsoever (except that this
release shall not apply to (x) the obligations of the Company arising under this
Agreement and (y) Executive’s rights of indemnification by the Company, if any,
pursuant to the Company’s certificate of incorporation or by-laws or any
agreement between the Company and Executive), against the Company (“claims”),
including, but not limited to:

 

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Executive’s past employment or service with the Company; (B) Executive’s
resignation as an Executive Vice President of the Company and as interim
President of Viratec and any other position described in paragraph 1 of this
Agreement; and (C) any federal, state, or local laws, or any contract or tort
claim, whether legal or equitable, whether statutory or common law, arising from
or relating to the Company’s and Viratec’s hiring of Executive, Executive’s
employment with the Company and Viratec, and the cessation of Executive’s
employment with the Company and Viratec;

 

(ii) any and all claims of discrimination, including, but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion, or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under Title VII of the Civil Rights
Act, as amended, 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act, 29
U.S.C. §621, et seq.; the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f); the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the
Employee Retirement and Income Security Act, 29 U.S.C. § 1001 et seq.; and the
Minnesota Human Rights Act, § 363.01 et seq.

 

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

 

(iv) any and all claims under or relating to any and all past and future
employee compensation, employee benefit, employee severance, or employee
incentive bonus plans and arrangements, all of which Executive agrees are
forfeited upon his resignation; provided that he shall remain entitled to the
amounts and benefits described in paragraph 2 above.

 

b. Executive understands and acknowledges that the Company does not admit any
violation of law, liability, or invasion of any of his rights and that any such
violation, liability, or invasion is expressly denied. The consideration
provided under this Agreement is in exchange for Executive’s agreements to its
terms and conditions and made for the purpose of

 

4



--------------------------------------------------------------------------------

settling and extinguishing all claims and rights (and every other similar or
dissimilar matter) that Executive ever had or now may have or ever will have
against the Company to the extent provided in this paragraph 4. Executive
further agrees and acknowledges that no representations, promises, or
inducements have been made by the Company other than as appear in this
Agreement.

 

c. Executive further understands and acknowledges that:

 

(i) Executive has been informed that the terms of this Agreement shall be open
for acceptance and execution by him for a period of twenty-one (21) days during
which time he may consider whether to accept this Agreement. Executive agrees
that changes to this Agreement, whether material or immaterial, will not restart
this acceptance period. No payments or benefits will be provided pursuant to
paragraph 2 until at least sixteen (16) days after Executive has returned this
signed Agreement to the Company;

 

(ii) Executive has been informed of his right to rescind this Agreement as far
as it extends to potential claims under the Minnesota Human Rights Act, § 363.01
et seq., by written notice to the Company within fifteen (15) calendar days
following his execution of this Agreement. To be effective, such written notice
must be delivered either by hand or by mail to Patricia A. Beithon, Apogee
Enterprises, Inc., 7900 Xerxes Avenue South, Suite 1800, Minneapolis, MN
55431-1159, within the fifteen (15)-day period. If a notice of rescission is
delivered by mail, it must be: 1) postmarked within the fifteen (15)-day period;
2) properly addressed to Ms. Beithon, as set forth above; and 3) sent by
certified mail, return receipt requested;

 

(iii) Executive has been informed of his right to revoke this Agreement as far
as it extends to potential claims under the Age Discrimination in Employment
Act, 29 U.S.C.§ 621 et seq., by informing the Company, through Ms. Beithon at
the above referenced address, of his intent to revoke this Agreement within
seven (7) calendar days following his execution of this Agreement;

 

(iv) It is understood that, in the event a notice of rescission by Executive is
timely delivered, pursuant to the terms of subparagraph 4.c of this paragraph 4,
the Company may, at its discretion, either enforce the remaining provisions of
this Agreement, or void the entire Agreement and require any payments made
and/or benefits conferred as of that date to Executive be immediately repaid by
Executive to the Company; and

 

(v) Executive has been advised by the Company to consult with legal counsel
prior to executing this Agreement and the release provided for in this paragraph
4, has had an opportunity to consult with and to be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily, and intending to be bound.

 

d. Executive will never file a lawsuit or other complaint asserting any claim
that is released in this paragraph 4.

 

5



--------------------------------------------------------------------------------

e. Executive and the Company acknowledge that his resignation is by mutual
agreement between the Company and Executive, and that Executive waives and
releases any claim that he has or may have to reemployment.

 

f. For purposes of the above provisions of this paragraph 4, the “Company” shall
include its present and former predecessors, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
heirs, successors, assigns, representatives, agents, accountants and counsel.

 

5. Disclosure.

 

a. Executive agrees that he will not disclose the terms of this Agreement, other
than to immediate family members, to legal, financial, or tax consultants, for
professional use only, and to government agencies upon proper inquiry or
pursuant to subpoena or court order.

 

b. Executive shall take no action with respect to the Company’s common stock
that is in violation of the federal securities laws.

 

6. Breach.

 

a. If Executive breaches any of the provisions of this Agreement (and in the
case of a breach that is capable of being cured, fails to cure such breach
within fifteen (15) days after written notice by the Company to Executive
specifying the circumstances that constitute such breach), then the Company may,
at its sole option, immediately terminate all remaining payments and benefits
described in this Agreement, and obtain reimbursement from Executive of all
payments already provided and/or benefits already conferred pursuant to
paragraph 2 of this Agreement, plus any expenses and damages incurred as a
result of the breach (including, without limitation, reasonable attorneys’
fees), with the remainder of this Agreement, and all promises and covenants
herein, remaining in full force and effect.

 

Notwithstanding the foregoing, the Company will not terminate pursuant to
subparagraph 6.a of this paragraph 6 any benefits to which Executive is entitled
under any tax-qualified retirement plan of the Company, and Executive’s rights
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974 as amended, if any, will not be reduced by any action taken by the
Company under subparagraph 6.a of this paragraph 6.

 

b. Executive may challenge any Company action under subparagraph 6.a above.

 

7. Successors and Binding Agreement.

 

a. This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

 

6



--------------------------------------------------------------------------------

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.

 

c. This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer, or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
subparagraphs a and b of this paragraph 7.

 

d. This Agreement is intended to be for the exclusive benefit of the parties
hereto, and, except as provided in subparagraphs a and b of this paragraph 7, no
third party shall have any rights hereunder.

 

8. Statements to Third Parties. Because the purpose of this Agreement is to
settle amicably any and all potential disputes or claims among the parties,
neither Executive nor the Senior Executives of the Company shall, directly or
indirectly, make or cause to be made any statements to any third parties
criticizing or disparaging the other or commenting on the character or business
reputation of the other. Furthermore, Executive agrees not to make any
derogatory, unfavorable, negative or disparaging statements concerning the
Company and its affiliates, officers, directors, managers, employees, or agents,
or its and their business affairs or performance. Executive further hereby
agrees not: (a) to comment to others concerning the status, plans, or prospects
of the business of the Company, or (b) to engage in any act or omission that
would be detrimental, financially or otherwise, to the Company, or that would
subject the Company to public disrespect, scandal, or ridicule. For purposes of
this paragraph 8, the “Senior Executives of the Company” shall mean the
Company’s directors and officers.

 

9. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company at its principal executive offices and to
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith. Notices of
change of address shall be effective only upon receipt.

 

10. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied, with respect to the subject matter
hereof have been made by any of the parties that are not set forth expressly in
this Agreement and every one of them (if, in fact, there have been any) is
hereby terminated without liability or any other legal effect whatsoever.

 

11. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and shall supersede
all prior verbal or written agreements, covenants, communications,
understandings, commitments, representations or warranties, whether oral or
written, by any party hereto or any of its representatives pertaining to such
subject matter.

 

7



--------------------------------------------------------------------------------

12. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Minnesota. The parties agree that any and all
disputes, controversies, or claims of whatever nature arising out of or relating
to this Agreement or breach thereof shall be resolved by a court of general
jurisdiction in the State of Minnesota, and the parties hereby consent to the
exclusive jurisdiction of such court in any action or proceeding arising under
or brought to challenge, enforce, or interpret any of the terms of this
Agreement.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

 

15. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

 

16. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

       

APOGEE ENTERPRISES, INC.

           

By:

 

/s/ Russell Huffer

               

--------------------------------------------------------------------------------

               

Russell Huffer

           

Its:

 

Chairman, Chief Executive Officer, and President

           

Date: 2/17/04

Witness:

 

/s/ Lajean K. Behne

     

/s/ Larry D. Stordahl

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

Larry D. Stordahl

Date: 2/17/04

     

Date: 2/17/04

 

8